Citation Nr: 0009921	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  98-13 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether the appellant may be recognized as the veteran's 
surviving spouse for Department of Veterans Affairs (VA) 
purposes.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to January 
1971.  The veteran died on June [redacted], 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 administrative 
decision by the Jackson, Mississippi VA Regional Office (RO), 
which denied the appellant's claim of entitlement to 
recognition as the surviving spouse of the veteran for VA 
purposes.  The appellant and her representative appeared 
before a hearing officer at the RO in March 1999.


FINDINGS OF FACT

1.  The veteran and the appellant were married in October 
1969, and the appellant was the veteran's lawful spouse at 
the time of his death in June 1979.

2.  The veteran and the appellant were separated from August 
1978 until his death in June 1979.

3.  The appellant cohabited with the veteran from the date of 
the marriage until the date of their separation which was due 
to the misconduct of the veteran without the fault of the 
appellant.


CONCLUSION OF LAW

The appellant is the surviving spouse of the veteran for the 
purpose of VA death benefits.  38 U.S.C.A. § 101(3), 103, 
5107, 7104(c) (West 1991); 38 C.F.R. §§  3.205, 3.1(j), 3.50, 
3.52, 3.53 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that she is entitled to VA benefits as 
the surviving spouse of the veteran.  

A "surviving spouse" of a veteran may be eligible to 
receive VA death benefits.  The term "surviving spouse" means 
a person who was the spouse of a veteran at the time of the 
veteran's death, and who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death 
(except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse) and who has not remarried or (in cases not 
involving remarriage) has not since the death of the veteran 
lived with another person and held himself or herself out 
openly to the public to be the spouse of such other person.  
38 U.S.C.A. § 101(3).  Additionally, the law provides that a 
spouse is a person of the opposite sex who is a husband or 
wife.  38 U.S.C.A. § 101(31); 38 C.F.R. § 3.50(c).  A wife is 
a person whose marriage to the veteran meets the requirements 
of 38 C.F.R. § 3.1(j).  38 C.F.R. § 3.50(a).

For VA benefits purposes, a marriage means a marriage valid 
under the law of the place where the parties resided at the 
time of marriage, or the law of the place where the parties 
resided when the right to benefits accrued. 38 C.F.R. § 
3.1(j).  The appellant has the burden to establish her status 
as a claimant.  Sandoval v. Brown, 7 Vet. App. 7, 9 (1994) 
(citing Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991). 

Marriage is established in any of several ways including by 
affidavits or certified statements of two or more 
eyewitnesses to the ceremony.  38 C.F.R. § 3.205(a)(5). 
Where, however, necessary to a determination because of 
conflicting information, proof of termination of a marriage 
will be shown by proof of death, or a certified copy or 
abstract of final decree of divorce specifically reciting the 
effects of the decree.  38 C.F.R. § 3.205(b).

The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of the veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of, or procured 
by, the veteran without the fault of the surviving spouse.  
Temporary separations which ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation.  38 C.F.R. § 
3.53(a) (1999).  In determining whether there was continuous 
cohabitation, the statements of the surviving spouse as to 
the reason for the separation will be accepted in the absence 
of contradictory information.  If the evidence establishes 
that the separation was by mutual consent and that the 
parties lived apart for purposes of convenience, health, 
business, or any other reason which did not show an intent on 
the part of the surviving spouse to desert the veteran, the 
continuity of the cohabitation will not be considered as 
having been broken.  38 C.F.R. § 3.53(b) (1999).  State laws 
will not control in determining questions of desertion; 
however, due weight will be given to findings of fact in 
court decisions made during the life of the veteran on issues 
subsequently involved in the application of this section.  38 
C.F.R. § 3.53(b).

The Court has determined that 38 U.S.C.A. §101(3) and 38 
C.F.R. § 3.50(b)(1) set forth a two-part test to determine 
whether a spouse will be deemed to have continuously 
cohabited with the veteran when there has been a separation.  
The spouse must not only be free of fault at the time of the 
separation, but it must be found that the separation "was due 
to the misconduct of, or procured by, the veteran."  In 
assessing the reasons for a separation between a veteran and 
his or her spouse, fault or the absence of fault is to be 
determined based on an analysis of conduct at the time of the 
separation.  Gregory v. Brown, 5 Vet. App. 108, 112 (1993).

A marriage certificate reveals that the veteran and the 
appellant were married in October 1969.  A death certificate 
reflects that the veteran died on June [redacted], 1979.  The 
cause of the veteran's death was due to a gunshot wound to the 
heart.  The death certificate indicated that the veteran was 
divorced and listed his current spouse as M.  An Application 
for Burial Benefits, VA Form 21-530, was filed by the 
veteran's mother.  There was no mention of the appellant.

On a VA Form 21-534, Application for Dependency and Indemnity 
Compensation or Death Pension by Widow or Child, completed in 
November 1996, the appellant indicated that she was the 
veteran's widow.  She reported that she had married the 
veteran in October 1969 in Port Gibson, Mississippi and was 
married to him until his death on June [redacted], 1979.  

In subsequent statements in support of her claim, the 
appellant reported that she and the veteran lived together 
from the date of their marriage in October 1969 until August 
1978, when the veteran moved out.  According to the 
appellant, the veteran had affairs with men and women and 
this caused her emotional stress.  She also stated that they 
reconciled several times following temporary separations.  
The appellant stated she and the veteran had jointly filed 
for divorce twice, once in July 1977 and the last time in 
March 1979.  She reported that the veteran moved out of their 
home in August 1978.  The appellant also stated that at the 
time of his death, the veteran was residing with another 
woman, M., and they held themselves out as husband and wife. 
  
Evidence of record reveals that joint bill of divorce of the 
veteran and the appellant was signed in August 1977 and filed 
in February 1978.  According to that document, the appellant 
and the veteran separated in July 1977 due to irreconcilable 
differences.  A final decree of divorce reveals that a joint 
bill of divorce between the appellant and the veteran was 
filed in March 1979.  According to the 1979 divorce decree, 
the appellant and the veteran had finally separated in June 
1976 and were filing a joint motion for divorce.  The final 
decree of divorce was signed and filed in the Chancery Court 
of the First Judicial District of Hinds County, Mississippi 
on June [redacted], 1979.  Subsequently, a Motion to Vacate the 
Decree of Divorce was filed in June 1979.  On June 27, 1979, 
the Chancery Court of the First Judicial District of Hinds 
County, Mississippi issued a Decree Vacating the Decree of 
Divorce entered on June [redacted], 1979 between the appellant and 
the veteran as the veteran died on June [redacted], 1979. 

The appellant admitted that she had a child with another man 
subsequent to the veteran's death, but stated that she was 
not and had never been married to the father of her child.

In a November 1997 administrative decision, the RO determined 
that the marriage which took place between the appellant and 
the veteran in October 1969 was not a deemed valid marriage 
for VA purposes.  The RO found that the appellant and the 
veteran did not continuously cohabit from the date of their 
marriage until the date of his death as the veteran resided 
with another woman and they held themselves out as husband 
and wife.  The RO determined that had the veteran been living 
on June [redacted], 1979, he and the appellant would have been 
legally divorced.

At a March 1999 hearing, the appellant testified that she and 
the veteran had several temporary separations prior to August 
1978 and that after August 1978, she and the veteran never 
lived together.  The appellant contended that their temporary 
and final separation was the fault of the veteran as he had 
affairs with both men and women.  According to the appellant, 
the veteran subsequently moved in with another woman and they 
held themselves out publicly as husband and wife.  However, 
the appellant testified that she and the veteran had been 
talking about another reconciliation at the time of his 
death. 

The Board finds that the veteran and appellant were married 
in October 1969; that the June [redacted], 1979 decree of divorce was 
entered 2 days after the veteran's death; and that the decree 
of divorce was vacated by the state on June 27, 1979.  
Therefore, at the time of the veteran's death, the appellant 
and the veteran were married.  Moreover, the evidence reveals 
that the cause of the separation was the veteran's 
extramarital affairs; he reportedly left the appellant and 
resided with another woman.  In the absence of contradictory 
information, the appellant's statements as to the reason for 
the separation have been accepted as credible.  The Board 
notes that although the appellant and the veteran filed joint 
motions for divorce in February 1978 and again in March 1979, 
the Court has held that the mere acts of filing for divorce 
and failing to reconcile are not relevant to the question of 
fault at the time of separation.  See Gregory, 5 Vet. App. at 
112.
 
Accordingly, the Board finds that the separation of the 
veteran and appellant was due to the misconduct of the 
veteran without the fault of the appellant, who has not 
remarried.  See Gregory, 5 Vet. App. at 112.  In light of the 
foregoing analysis, the Board finds that the appellant 
qualifies as the surviving spouse of the veteran for the 
purpose of eligibility for VA death benefits.


ORDER

Entitlement to recognition as a surviving spouse of the 
veteran for VA death benefit purposes is granted.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 

